Name: Commission Regulation (EEC) No 1489/86 of 15 May 1986 derogating on a temporary basis from certain provisions of Regulations (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage and (EEC) No 2315/76 on the sale of butter from public stocks
 Type: Regulation
 Subject Matter: distributive trades;  agri-foodstuffs;  processed agricultural produce;  marketing
 Date Published: nan

 No L 130/34 16. 5 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1489/86 of 15 May 1986 derogating on a temporary basis from certain provisions of Regulations (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage and (EEC) No 2315/76 on the sale of butter from public stocks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Articles 7 (5) and 28 thereof, Whereas the present requirements of the dairy industry make it desirable for the access of operators to public stocks of butter and skimmed-milk powder to be facili ­ tated on a temporary basis with a view to their use for the manufacture of foodstuffs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Until 14 June 1986, Commission Regulation (EEC) No 2213/76 (3) is hereby amended as follows : 1 . In Article 1 , the date '1 January 1985' is replaced by '1 January 1986'. 2 . In Article 2 : (a) in (a) the words 'plus 3 ECU per 100 kilograms' are deleted ; (b) (b) is replaced by the following : '(b) in quantities of 1 tonne or more'. 3 . In the second subparagraph of Article 3 ( 1 ), ' 10 tonnes' is replaced by '1 tonne'. Article 2 Until 14 June 1986, Regulation (EEC) No 231 5/76 (4) is hereby amended as follows : 1 . In Article 1 , the date '1 June 1985' is replaced by '1 January 1986'. 2 . In Article 2 :  in (a) the words 'plus an amount of 2,5 units of account per 100 kilograms' are deleted,  (b) is replaced by the following : '(b) in quantities of 1 tonne or more.' 3 . In the second subparagraph of Article 3 ( 1 ), '5 tonnes' is replaced by '1 tonne'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to purchase applications lodged from 16 May to 14 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5. 1986, p. 19 . (3) OJ No L 249 , 11 . 9 . 1976, p. 6 . (4) OJ No L 261 , 25 . 9 . 1976, p. 12.